Citation Nr: 1517826	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  04-24 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for psoriatic arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1966 to August 1968, to include service in the Republic of Vietnam.

These matters initially came before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that denied the Veteran's petition to reopen claims for service connection for psoriasis and polyarthritis (including psoriatic arthritis) because new and material evidence had not been submitted.

In October 2006, the Board granted the Veteran's petition to reopen the claims for service connection for psoriasis and psoriatic arthritis and remanded the underlying claims for further development.

In July 2008, June 2009, and June 2012 the Board remanded these matters for further development.

In a November 2013 decision, the Board denied service connection for psoriasis and psoriatic arthritis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Memorandum Decision, a December 2014 Order of the Court vacated the Board's November 2013 decision and remanded the claim for readjudication in accordance with the Court's Order.  


REMAND

In the December 2014 Memorandum Decision, the Court vacated the Board's November 2013 decision and remanded the matter to the Board for further proceedings.  The Court found that the Board's November 2013 decision did not address whether the Veteran was a combat Veteran and whether he should have been afforded the applicability of 38 U.S.C.A. § 1154(b) (2014). 

Therefore, the Board finds that development is required to ascertain whether the Veteran engaged in combat.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a statement regarding any claimed combat experience to include dates, unit assignments, duty assignments, location of combat, and circumstances of combat.

2.  Thereafter, complete any and all necessary development to ascertain whether the Veteran engaged in combat with the enemy during active duty.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for a response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

